Opinion issued May 21, 2015




                                     In The

                              Court of Appeals
                                    For The

                         First District of Texas
                           ————————————
                              NO. 01-14-00374-CV
                           ———————————
                     ESP RESOURCES, INC., Appellant
                                       V.
               MADOFF ENERGY HOLDINGS LLC, Appellee



                   On Appeal from the 295th District Court
                            Harris County, Texas
                      Trial Court Case No. 2013-51833



                       MEMORANDUM OPINION

      On September 23, 2014, we granted the parties’ joint motion to abate the

appeal to facilitate settlement of the matter. Appellant, ESP Resources, Inc., has

filed a request that we dismiss the appeal, which we construe as a motion to
dismiss the appeal. No other party has filed a notice of appeal, and no opinion has

issued. See TEX. R. APP. P. 42.1(a)(1), (c). Further, although appellant failed to

include a certificate of conference in its motion, more than ten days have passed

and no party has responded to the motion. See TEX. R. APP. P. 10.1(a)(5), 10.3(a).

      Accordingly, we reinstate the appeal, grant appellant’s motion to dismiss,

and dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1), 43.2(f). We dismiss all

other pending motions as moot.

                                 PER CURIAM


Panel consists of Justices Keyes, Huddle, and Lloyd.




                                         2